Oo Oo InN DO UO FP WY NY

Bo Ww BPH BH BH BH NO KN RR ORR RRO Re Re Re
oo nN DO UO FF Woe NY KF CO Oo te HS DO TO BR WD YY KF CO

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 5:21-cr-00106-JGB

Plaintiff, ) ORDER OF DETENTION AFTER
HEARING [Fed. R. Crim. P. 32.1(a)(6);18
U.S.C. § 3143(a)]

Vv.
ADRIAN ROMAN,

Defendant.

Nm a a a ee Ne” i a

 

 

 

The defendant having been arrested in this District pursuant to a warrant issued by
the United States District Court for the Central District of California for alleged violations
of the terms and conditions of supervision; and

The Court having conducted a detention hearing pursuant to Federal Rule of
Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

The Court finds that:

A. (X) The defendant has not met defendant’s burden of establishing by clear and

convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)

or (c). This finding is based on: nature of current allegations including repeated failures to

report to Court-ordered drug treatment/testing, failure to his probation officer as directed,

multiple positive drug tests; criminal histo

 

 

: lack of bail resources or verified information

   

 
oOo Oo IN OO WO FP WY LY

BR BO BO BRD BRD OO RO ee ea

 

 

and

B. (X) The defendant has not met defendant’s burden of establishing by clear and
convincing evidence that he is not likely to pose a danger to the safety of any other
person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is

based on: nature of current allegations including repeated failures to report to Court-ordered dru

 

treatment/testing, failure to his probation officer as directed, multiple positive drug tests: criminal

history; lack of bail resources or verified information

 

IT THEREFORE IS ORDERED that the defendant be detained pending further

revocation proceedings.
Dated:, Ie / /, ; 26¢2/
oS 7

io D. EARLY
nited States Magistrate Judge

 
